Title: James Lovell to Abigail Adams, 5 July 1784
From: Lovell, James
To: Adams, Abigail





 5 July 1784




Suppose every proper Epithet to occupy these two upper Lines.
Under them all I most cordially salute you. Once upon the Arrival of a Ship from France “you was too happy to find Time for answering Letters.” I do not now want any Answer. All I wish is that you may steal from yourself and one other a Minute for reading this short Scrawl. Your Benevolence and your Curiosity secure my Wish; and, here you are, if there is a Providence protecting Virtue—Don’t let that if throw my Paper into the Fire, for it was not a mark of real Supposition. Here you are, I say, going to receive what you did not expect or even wish for five minutes ago.—an Addition to your Felicity.
You once wept at my confidential Communication of the veritable Cause of my seemingly obstinate and naughty long Seperation from my dear Wife and Children. To the Tears then shed, I owe the Gratitude of an Information that two days ago I was most unexpectedly appointed Naval Officer of this Port, instead of that Draft of small Beer which I have told you I should want, cannot fail to afford a very competent Support to a Family whose Wellfare you have proved to be one of your tender Concerns. I had often told my Confidents that I could not expect even a decent Sustinence till the Reign of Portia’s Husband here when an Application for Favor would not involve the Sacrifice of manly Integrity. But the Imprudence of the late Naval Officer has not only rendered my Application to Man Woman or Child unnecessary but has even overruled the little Doings of a big one of the latter Class to prevent my Success.

Most respectfully yours Madam
J L

